DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9 has an incorrect status identifier. As stated in the previous office action of 10/30/20 the previous amendments made to claim 9 caused the election restriction requirement with respect to claim 9 to be withdrawn and claim 9 was examined for patentability.
Appropriate correction is required.

Election/Restrictions
Claims 3-8 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/22/20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 9 and 20-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrfeld et al. US 4,797,211 in view of Seifert US 6,595,373.

Claims 1, 2 and 9, Ehrfeld teaches a filtration system comprising: a filtration device having a plurality of filter slats (3, 42) positioned in a linear array and connected via a supporting structure (1, 48), the plurality of filter slats being parallel to one another and being fixed at an angle relative to the linear array, and a plurality of pores (the spaces between slats) created by the plurality of filter slats, each of the plurality of filter slats having a first side and a second side, a fluid flow chamber configured to hold the filtration device such that fluid passes through the filtration device, the fluid flow chamber having a filtration channel (6) with an inlet (8, 40) and an expulsion channel (11, 41) in fluid communication with the filtration channel, a filtrate channel (9, 44) in fluid communication with the filtration channel such that fluid passes through the filtration device between the filtration channel and the filtrate channel, the filtrate channel having a filtrate channel outlet (47) a filtrate constriction (the portions between 
Seifert teaches a filtration system comprising a filtration device having a plurality of filter slats (10) positioned in a linear array and connected via a supporting structure, the plurality of filter slats being parallel to one another and being fixed at an angle relative to the linear array, and a plurality of pores (15) created by the plurality of filter slats, each of the plurality of filter slats having a first side with a projection (between 30 and 22) forming a first apex and a second side with an abrupt bend (between 33 and 36) forming a second apex, the first apex formed by a first two surfaces (30 and 22) defining an obtuse angle and the second apex formed by a second two surfaces (33 and 36) defining an acute angle, a maximum constriction in a pore between a filter slat and an adjacent filter slat spans from the first apex to the second apex (fig. 1-4). Ehrfeld further teaches that the filter slats can have different profiles or shapes (fig. 2-4, col. 3, line 54 – col. 4, line 3, col. 4, line 66 – col. 5, line 2). It would have been obvious to one of ordinary skill in the art to use the profile of the filter slats of Seifert in the system of Ehrfeld because the slats provide a micro vortex flow within the pore to carry away rejected particles (col. 2, lines 19-36).
Gardner v. TEC Systems, Inc., 220 USPQ 777 (1984).
	Claim 21, Ehrfeld further teaches the filtrate and expulsion outlets may be positioned in a parallel arrangement (fig. 5). Shifting the position of an element is unpatentable if shifting the position of the element would not modify the operation of the device, In re Japikse, 86 USPQ 70 (1950).
	Claim 22, Ehrfeld further teaches a first wall adjacent to and extending in an upstream direction from the linear array and a second wall adjacent to and extending in a downstream direction from the linear array (fig. 5).
	Claims 23-28, Seifert further teaches a substantially linear portion (30) and a second substantially linear portion (22) form the first apex (fig. 2); the second apex is at 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778